Smith, C. J.,
delivered the opinion of the court.
The appellant sued the appellees for malicious prosecution. At the close of the evidence the court below directed the jury to return a verdict for the appellees, and there was a verdict and judgment accordingly.
The appellant was arrested on a writ issued by a justice of the peace on an affidavit made before him by an officer of the Donald Company, charging the appellant with having obtained goods from the company under false pretenses. Immediately upon his arrest he executed a bail bond, and was released from custody. After-wards, at the request of the appellant, and on the payment by him of the court costs and of the amount due the Donald Company for the goods obtained from it, the justice of the peace, with the consent of the appellees, dismissed the prosecution against the appellant, and noted on his docket that the affidavit therefor had been withdrawn.
One of the requirements for the maintenance of an action for malicious prosecution is the termination of the original proceeding in the plaintiff’s favor not brought about by settlement or compromise and agreement of the parties' thereto. 18 R. C. L. 21; 1 Cooley on Torts (3d Ed.), 340; Waters v. Winn, 142 Ga. 138, 82 S. E. 537, L. R. A. 1915A, 601, Ann. Cas. 1915D, 1248, and notes thereto.
But it is said by the appellee that the settlement by which the original proceeding here in question was dis*608missed was not voluntarily entered into by tbe appellant, but that he was coerced into making it.
. Conceding the soundness of the rule here invoked, there is no merit in this contention, for the reason that the appellant himself initiated the negotiations which resulted in the settlement after he had been admitted to bail and was under no sort of duress other than the liability to answer the criminal charge which had been made against him, which duress, if such it can be said to be, is necessarily present in every settlement or compromise of .this character.

Affirmed.